Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2021 has been entered.

Status of claims
The amendment filed on 06/01/2021 is acknowledged. Claims 2, 3, 10-14, 16-19, 21-34, 44, 46, and 48 have been canceled, claims 1, 4-9, 14, 20, 35-40, 47, and 49 have been withdrawn, and new claim 53 has been added. Claims 41-43, 45, and 50-53 are under examination in the instant office action. As stated in the previous office actions, since the elected species of between about 30 to about 90% by weight of solubilizer and between about 5 to about 70% by weight of curcuminoid are not recited in any one of claims 41-43, 45, and 50-53, the claimed weight percentages of solubilizer and curcuminoid are examined based on between about 30 to about 90% by weight and between about 5 to about 70% by weight, respectively.

Rejections withdrawn
Applicant’s amendments, arguments, and affidavit filed on 06/01/2021 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

Rejections maintained
The following rejection of the claims is maintained for reasons of record and the following. New claim is hereby included in the rejections. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 41-43, 45, and 50-53 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rosenbloom (US 2006/0189543 A1) in view of Bhakta et al. (US 2015/0132443 A1).
Rosenbloom teaches a composition, being formulated into capsule with carriers including lubricating agents, diluent, etc., comprising ≤ 8000 mg of curcuminoids (containing at least 5% curcumin, ≤ 400 mg), 540 mg of sodium copper chlorophyllin (CHL), and 1200 mg of α-lipoic acid in paragraph 37 and teach and claim α-lipoic acid 
Rosenbloom doesn’t teach antioxidants including methylsulfonylmethane (MSM).
This deficiency is cured by Bhakta et al. who teach substances with antioxidant activity, cytokine balance, detoxification, etc., including α-lipoic acid, MSM, quercetin, rutin etc., (entire reference, especially abstract and paragraph 16 and 20 and claim 26).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Rosenbloom and Bhakta et al. to replace α-lipoic acid in the composition taught by Rosenbloom with MSM. Both α-lipoic acid and MSM being antioxidants with additional benefits was well known to a person of ordinary skill in the art at the time of the invention. The motivation for replacing α-lipoic acid with MSM flows from both having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose with additional benefits. Furthermore, according to the instant specification and claims filed on 08/27/2019 one or more solubilizer selected from CHL, green tea extract, epigallocatechin gallate (EGCG), rutin, and MSM are suitable; i.e., the criticality of a combination of CHL PLUS MSM over any one of CHL, green tea extract, epigallocatechin gallate (EGCG), rutin, and MSM is not established.

Response to Applicants’ arguments:
Applicants’ arguments based on the affidavit are addressed in the “Response to applicants’ 37 CFR 1.132 declaration” below. 

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.
  
  Response to applicants’ 37 CFR 1.132 declaration:
The declaration under 37 CFR 1.132 filed 06/01/2021 is insufficient to overcome the rejection of pending claims as set forth in the last Office action because: the experimental results demonstrate higher bioavailability of BM over BH (both having the same component with BM being prepared as example 1 in the instant specification vs. BH being simply mixed), however, the specific steps of preparing BM is not recited in the instant claims and the specific weight percentages of each components is not recited in the instant claim 41 and thus the experiment is not commensurate in scope with the instant claims which the evidence is offered to support. Please refer to MPEP 716.02(d).

Correspondence

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612